Case 4:20-mj-04781-N/A-LAB Document 1 Filed 08/03/20 Page 1 of 1

 

 

CRIMINAL COMPLAINT
(Mlectronically Submitted}
s war DISTRICT of ARIZONA
United States District Court °
United States of America DOCKET NO.

¥.

 

Jose Luis Martinez-Cardenas
YOB: 1967; Citizen of Mexico

 

MAGISTRATE'S ot) NO

 

~0478 iN

Complaint for violation of Title 8, United States Code Sections 1326(a)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about July 31, 2020, at or near Arivaca, in the District of Arizona, Jose Luis Martinez-Cardenas, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Nogales, Arizona on April 10, 2020, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Jose Luis Martinez-Cardenas is a citizen of Mexico, On April 10, 2020, Jose Luis Martinez-Cardenas was
lawfully denied admission, excluded, deported and removed from the United States through Nogales, Arizona. On
July 31, 2020, agents found Jose Luis Martinez-Cardenas in the United States at or near Arivaca, Arizona, without
the proper immigration documents. Jose Luis Martinez-Cardenas did not obtain the express consent of the Attorney
General or the Secretary of the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is

 

 

true and correct to the best of my knowledge.
LMG2/AJC OFFICIAL TITLE

AUTHORIZED AUSA /s/ Liza Sram (ev) Borde Pato Agen
‘ew J, Carpenter
—

 

Sworn by telephone _x

 

 

SIGNATURE OF MAGISTRATE JUDGE” DATE

un) onus Oop Maro. August 3, 2020

 

 

} See Federnt rules of Criminnt Procedure Rutes 3, 4,1, and a4 uC

 
